

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into effective
as of August 9, 2006 (the "Effective Date"), by and between Innovative Software
Technologies, Inc., a California corporation (the "Employer" or “Company”), and
Anthony F. Zalenski, an individual resident in Florida (the "Executive").


BACKGROUND:


The Employer desires to employ the Executive as Chief Executive Officer of the
Company, and the Executive desires to accept such employment, on the terms and
subject to the conditions set forth in this Agreement.


AGREEMENT


The parties, intending to be legally bound, agree as follows:




1.
EMPLOYMENT TERMS AND DUTIES



1.1 Employment. The Employer hereby employs the Executive, and the Executive
hereby accepts employment by the Employer, upon the terms and conditions set
forth in this Agreement.


1.2 Term. Subject to the provisions of Section 5, the term of the Executive's
employment under this Agreement will be three years, beginning on the Effective
Date and ending on the third anniversary of the Effective Date. Beginning on the
Termination Date, the term of employment shall automatically renew on a
year-to-year basis (each such year being referred to as a "Renewal Period")
unless and until terminated earlier pursuant to Section 6 hereof or until
terminated by the Employer or the Executive by written notice at least 90 days
before the commencement of such Renewal Period.


1.3 Duties. The Executive will have such duties as are assigned or delegated to
the Executive by the Board of Directors and will initially serve as Chief
Executive Officer of the Employer. The Executive will devote his time,
attention, skill, and energy to the business of the Employer on a full-time
basis, will use his reasonable best efforts to promote the success of the
Employer's business, and will cooperate fully with the Board of Directors in the
advancement of the best interests of the Employer. Nothing in this Section 1.3
will prevent the Executive from engaging in additional business activities,
personal investments and community affairs that are not inconsistent with the
Executive's duties under this Agreement; however, Executive must obtain
permission of the Board of Directors before serving on the board of directors of
another company. If the Executive is elected as a director of the Employer or as
a director or officer of any of its affiliates, the Executive will fulfill his
duties as such director or officer without additional compensation.




2.
COMPENSATION




 
2.1
Basic Compensation.




 
(a)
Salary. The Executive will be paid an annual salary of $84,000, subject to
adjustment as provided below (the "Salary"), which will be payable in equal
periodic installments according to the Employer's customary payroll practices,
but no less frequently than monthly. The Salary will be reviewed by the Board of
Directors not less frequently than annually, and may be adjusted upward or
downward in the sole discretion of the Board of Directors, but in no event will
the Salary be less than $84,000 per year.




 
(b)
Signing Bonus. The Executive will be paid a Signing Bonus of $25,000 in cash
within ten days of the closing of a fundraising, or series of related
fundraising events, in which Employer raises a gross cumulative amount in excess
of $2 million.




 
Initials _________ _________
Executive Employer



1

--------------------------------------------------------------------------------










 
(c)
Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical or health plan, and other employee benefit plans
of the Employer that may be in effect from time to time, to the extent the
Executive is eligible under the terms of those plans (collectively, the
"Benefits").



2.2 Incentive Compensation. As additional compensation (the "Incentive
Compensation") for the services to be rendered by the Executive pursuant to this
Agreement, the Employer will pay the Executive with respect to each Fiscal Year
during the Employment Period according to any performance-based incentive
compensation plan (if any) that may be adopted by the Board of Directors from
time to time for similar-level employees. However, the Company and/or its Board
of Directors shall be under no obligation to implement any such plan, in which
case Executive shall not be entitled to any Incentive Compensation hereunder.


2.3 Withholding. All compensation and amounts payable to Executive pursuant to
this Agreement other than the Signing Bonus shall be subject to all applicable
taxes and payroll deductions.


3.
FACILITIES AND EXPENSES



3.1 General. The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel as the Employer deems
necessary or appropriate for the performance of the Executive's duties under
this Agreement. The Employer will pay the Executive's dues in such professional
societies and organizations as the Chief Executive Officer deems appropriate,
and will pay on behalf of the Executive (or reimburse the Executive for)
reasonable expenses incurred by the Executive at the request of, or on behalf
of, the Employer in the performance of the Executive's duties pursuant to this
Agreement, and in accordance with the Employer's employment policies, including
reasonable expenses incurred by the Executive in attending conventions,
seminars, and other business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer's
policies.


3.2 Automobile. The Employer will provide the Executive $-0- per month as an
automobile allowance. The Executive will own or lease his automobile directly
and will maintain and insure it at his own expense, for his business use in
connection with his employment under this Agreement


4.
VACATIONS AND HOLIDAYS



The Executive will be entitled to four weeks of paid vacation each Fiscal Year
in accordance with the vacation policies of the Employer in effect for its
executive officers as modified from time to time. Vacation must be taken by the
Executive at such time or times as approved by the Chairman of the Board or
Chief Executive Officer. The Executive will also be entitled to the paid
holidays and other paid leave set forth in the Employer's policies. Up to two
weeks of vacation days during any Fiscal Year that are not used by the Executive
during such Fiscal Year may be used in the subsequent Fiscal Year.




5.
TERMINATION



5.1 Events of Termination. The Employment Period, the Executive's Basic
Compensation and Incentive Compensation, and any and all other rights of the
Executive under this Agreement or otherwise as an employee of the Employer will
terminate (except as otherwise provided in this Section 5):



 
(a)
upon the death of the Executive;




 
Initials _________ _________
Executive Employer



2

--------------------------------------------------------------------------------








 
(b)
upon the disability of the Executive (as defined in Section 5.2) immediately
upon notice from either party to the other;




 
(c)
for cause (as defined in Section 5.3), immediately upon notice from the Employer
to the Executive, or at such later time as such notice may specify; or




 
(d)
for good reason (as defined in Section 5.4) upon not less than thirty days'
prior notice from the Executive to the Employer.



In addition to the other termination provisions of this Agreement, Employer may
terminate the Employee’s employment without Cause at any time.


5.2 Definition of Disability. For purposes of Section 5.1, the Executive will be
deemed to have a "disability" if, for physical or mental reasons, the Executive
is unable to perform the Executive's duties under this Agreement for 120
consecutive days, or 180 days during any twelve-month period, as determined in
accordance with this Section 5.2. The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Employer and
the Executive upon the request of either party by notice to the other. If the
Employer and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
select a third medical doctor who will determine whether the Executive has a
disability. The determination of the medical doctor selected under this Section
5.2 will be binding on both parties. The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section 5.2, and the Executive hereby authorizes the
disclosure and release to the Employer of such determination and all supporting
medical records. If the Executive is not legally competent, the Executive's
legal guardian or duly authorized attorney-in-fact will act in the Executive's
stead, under this Section 5.2, for the purposes of submitting the Executive to
the examinations, and providing the authorization of disclosure, required under
this Section 5.2.


5.3 Definition of "For Cause." For purposes of Section 5.1, the phrase "for
cause" means: (a) the Executive's material breach of this Agreement if Executive
has been given a reasonable opportunity to comply with such policy or cure his
failure to comply (which reasonable opportunity must be granted during the
thirty-day period preceding termination of this Agreement); (b) the Executive's
failure to adhere to any written Employer policy if the Executive has been given
a reasonable opportunity to comply with such policy or cure his failure to
comply (which reasonable opportunity must be granted during the fifteen-day
period preceding termination of this Agreement); (c) the appropriation (or
attempted appropriation) of a material business opportunity of the Employer,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer's funds
or property; or (e) the conviction of, (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or any other crime with respect to which imprisonment is a
possible punishment. Termination for cause shall be effected only through a vote
of the majority of the board of directors.


5.4 Definition of "For Good Reason." For purposes of Section 5.1, the phrase
"for good reason" means any of the following: (a) The Employer's material breach
of this Agreement; (b) the assignment of the Executive without his consent to a
position, responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties at the Effective
Date; or (c) the relocation of the Employer's principal executive offices more
than thirty (30) miles from its current location; (d) the requirement by the
Employer that the Executive be based anywhere other than the Employer's
principal executive offices, in either case without the Executive's consent, or
(e) a Change in Control of the Employer.


5.5 Termination Pay. Effective upon the termination of this Agreement, the
Employer will be obligated to pay the Executive (or, in the event of his death,
his designated beneficiary as defined below) only such compensation as is
provided in this Section 5.5. For purposes of this Section 5.5, the Executive's
designated beneficiary will be such individual beneficiary or trust, located at
such address, as the Executive may designate by notice to the Employer from time
to time or, if the Executive fails to give notice to the Employer of such a
beneficiary, the Executive's estate. Notwithstanding the preceding sentence, the
Employer will have no duty, in any circumstances, to attempt to open an estate
on behalf of the Executive, to determine whether any beneficiary designated by
the Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Executive's personal representative (or the trustee of
a trust established by the Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.



 
Initials _________ _________
Executive Employer



3

--------------------------------------------------------------------------------








 
(a)
Termination by the Executive for Good Reason or by the Employer without Cause.
If the Executive terminates this Agreement for good reason, or if the Employer
terminates the Employee without Cause, the Employer will pay the Executive (i)
the Executive's Salary for the shorter of (A) the remainder, if any, of the
calendar month in which such termination is effective and for twelve consecutive
calendar months thereafter or (B) the remaining portion of the original term of
this Agreement or, if the Agreement is in a Renewal Period, then remaining
portion of such Renewal Term, and (ii) that portion of the Executive's Incentive
Compensation, if any, for the Fiscal Year during which the termination is
effective, prorated through the date of termination.




 
(b)
Termination by the Employer for Cause. If the Employer terminates this Agreement
for Cause the Executive will be entitled to receive his Salary only through the
date such termination is effective, but will not be entitled to any Incentive
Compensation for the Fiscal Year during which such termination occurs or any
subsequent Fiscal Year.




 
(c)
Termination upon Disability. If this Agreement is terminated by either party as
a result of the Executive's disability, as determined under Section 5.2, the
Employer will pay the Executive his Salary through the remainder of the calendar
month during which such termination is effective and for the lesser of (i) six
consecutive months thereafter, or (ii) the period until disability insurance
benefits commence under the disability insurance coverage furnished by the
Employer to the Executive.




 
(d)
Termination upon Death. If this Agreement is terminated because of the
Executive's death, the Executive will be entitled to receive his Salary through
the end of the calendar month in which his death occurs, and that part of the
Executive's Incentive Compensation, if any, for the Fiscal Year during which his
death occurs, prorated through the end of the calendar month during which his
death occurs.




 
(e)
Benefits. The Executive's accrual of, or participation in plans providing for,
the Benefits will cease at the effective date of the termination of this
Agreement, and the Executive will be entitled to accrued Benefits pursuant to
such plans only as provided in such plans.





6.
NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS



6.1 Acknowledgments by the Executive. The Executive acknowledges that (a) during
the Employment Period and as a part of his employment, the Executive will be
afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) because the Executive possesses substantial technical expertise
and skill with respect to the Employer's business, the Employer desires to
obtain exclusive ownership of each Employee Invention, and the Employer will be
at a substantial competitive disadvantage if it fails to acquire exclusive
ownership of each Employee Invention; (d) the Employer has required that the
Executive make the covenants in this Section 6 as a condition to employment; and
(e) the provisions of this Section 6 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information and to provide the
Employer with exclusive ownership of all Employee Inventions.


6.2 Agreements of the Executive. In consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants as follows:



 
Initials _________ _________
Executive Employer



4

--------------------------------------------------------------------------------










 
(a)
Confidentiality.




 
(i)
During and at all times following the Employment Period, the Executive will hold
in confidence the Confidential Information and will not disclose it to any
person except with the specific prior written consent of the Employer or except
as otherwise expressly permitted by the terms of this Agreement.




 
(ii)
Any trade secrets of the Employer will be entitled to all of the protections and
benefits under applicable state or federal law including trade secret law. If
any information that the Employer deems to be a trade secret is found by a court
of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. The Executive hereby waives any
requirement that the Employer submit proof of the economic value of any trade
secret or post a bond or other security.




 
(iii)
None of the foregoing obligations and restrictions applies to any part of the
Confidential Information that the Executive demonstrates was or became generally
available to the public other than as a result of a disclosure by the Executive.




 
(iv)
The Executive will not remove from the Employer's premises (except to the extent
such removal is for purposes of the performance of the Executive's duties at
home or while traveling, or except as otherwise specifically authorized by the
Employer) any document, record, notebook, plan, model, component, device, data,
or computer software or code, whether embodied in a disk or in any other form
(collectively, the "Proprietary Items"). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive's possession or subject to the
Executive's control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical or electronic embodiment of any of the Proprietary
Items.




 
(b)
Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. The Executive acknowledges that all of the Executive's writing, works
of authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, semiconductor mask
protection, or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, the Executive hereby
assigns to the Employer all of the Executive's right, title, and interest,
including all rights of copyright, patent, semiconductor mask protection, and
other intellectual property rights, to or in such Employee Inventions. The
Executive covenants that he will promptly:




 
(i)
disclose to the Employer in writing any Employee Invention;




 
(ii)
assign to the Employer or to a party designated by the Employer, at the
Employer's request and without additional compensation, all of the Executive's
right to the Employee Invention for the United States and all foreign
jurisdictions;

 

 
(iii)
execute and deliver to the Employer such applications, assignments, and other
documents as the Employer may request in order to apply for and obtain patents
or other registrations with respect to any Employee Invention in the United
States and any foreign jurisdictions;




 
Initials _________ _________
Executive Employer



5

--------------------------------------------------------------------------------








 
(iv)
sign all other papers necessary to carry out the above obligations; and




 
(v)
give testimony and render any other assistance but without expense to the
Executive in support of the Employer's rights to any Employee Invention.



6.3 Disputes or Controversies. The Executive recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.




7.
NON-COMPETITION AND NON-INTERFERENCE



7.1 Acknowledgments by the Executive. The Executive acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character; (b) the Employer's business
is national in scope and its products are marketed throughout the United States
and Canada; (c) the Employer competes with other businesses that are or could be
located in any part of the United States or Canada; (d) the Employer has
required that the Executive make the covenants set forth in this Section 7 as a
condition to employment by Employer; and (e) the provisions of this Section 7
are reasonable and necessary to protect the Employer's business.


7.2 Covenants of the Executive. In consideration of the acknowledgments by the
Executive, and in consideration of the compensation and benefits to be paid or
provided to the Executive by the Employer, the Executive covenants that he will
not, directly or indirectly:



 
(a)
during the Employment Period, except in the course of his employment hereunder,
and during the Post-Employment Period, engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive's name or any similar name to, lend
Executive's credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Employer




 
(b)
whether for the Executive's own account or for the account of any other person,
at any time during the Employment Period and the Post-Employment Period, solicit
business of the same or similar type being carried on by the Employer, from any
person known by the Executive to be a customer of the Employer, whether or not
the Executive had personal contact with such person during and by reason of the
Executive's employment with the Employer;




 
(c)
whether for the Executive's own account or the account of any other person (i)
at any time during the Employment Period and the Post-Employment Period,
solicit, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is or was an employee of the Employer at any time
during the Employment Period or in any manner induce or attempt to induce any
employee of the Employer to terminate his employment with the Employer; or (ii)
at any time during the Employment Period and for three years thereafter,
interfere with the Employer's relationship with any person, including any person
who at any time during the Employment Period was an employee, contractor,
supplier, or customer of the Employer; or




 
(d)
at any time during or after the Employment Period, disparage the Employer or any
of its shareholders, directors, officers, employees, or agents.




 
Initials _________ _________
Executive Employer



6

--------------------------------------------------------------------------------





For purposes of this Section 7.2, the term "Post-Employment Period" means the
one year period beginning on the date of termination of the Executive's
employment with the Employer.


If any covenant in this Section 7.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.


The period of time applicable to any covenant in this Section 7.2 will be
extended by the duration of any violation by the Executive of such covenant.


The Executive will, while the covenant under this Section 7.2 is in effect, give
notice to the Employer, within ten days after accepting any other employment, of
the identity of the Executive's employer. The Employer may notify such employer
that the Executive is bound by this Agreement and, at the Employer's election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.




8.
GENERAL PROVISIONS



8.1 Injunctive Relief and Additional Remedy. The Executive acknowledges that the
injury that would be suffered by the Employer as a result of a breach of the
provisions of this Agreement (including any provision of Sections 6 and 7) would
be irreparable and that an award of monetary damages to the Employer for such a
breach would be an inadequate remedy. Consequently, the Employer will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and the Employer will not be obligated to post
bond or other security in seeking such relief. Without limiting the Employer's
rights under this Section 8 or any other remedies of the Employer, if the
Executive breaches any of the provisions of Section 6 or 7, the Employer will
have the right to cease making any payments otherwise due to the Executive under
this Agreement.


8.2 Covenants of Sections 6 and 7 are Essential and Independent Covenants. The
covenants by the Executive in Sections 6 and 7 are essential elements of this
Agreement, and without the Executive's agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed or continued the
employment of the Executive. The Employer and the Executive have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer.


The Executive's covenants in Sections 6 and 7 are independent covenants and the
existence of any claim by the Executive against the Employer under this
Agreement or otherwise will not excuse the Executive's breach of any covenant in
Section 6 or 7.


If the Executive's employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Sections 6 and 7.


8.3 Representations and Warranties by the Executive. The Executive represents
and warrants to the Employer that the execution and delivery by the Executive of
this Agreement does not, and the performance by the Executive of the Executive's
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Executive; or
(b) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Executive is a
party or by which the Executive is or may be bound.


8.4 Obligations Contingent on Performance. The obligations of the Employer
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon the Executive's performance of the Executive's obligations
hereunder.



 
Initials _________ _________
Executive Employer



7

--------------------------------------------------------------------------------







8.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


8.6 Binding Effect; Delegation of Duties Prohibited. This Agreement shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred. The duties and covenants of
the Executive under this Agreement, being personal, may not be delegated.


8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):



 
If to Employer: 
Innovative Software Technologies, Inc.
   
3998 FAU Blvd., Bldg 1-210
   
Boca Raton, FL 33431
   
Facsimile No.:(561) 417-7253
       
With a copy to: 
Foley & Lardner LLP
   
100 North Tampa Street, Suite 2700
   
Tampa, FL 33602
   
Attention: Curt P. Creely, Esq.
   
Facsimile No.: (813) 221 - 4210
       
If to the Executive: 
Anthony F. Zalenski
   
4090 Northwest 24th Terrace
   
Boca Raton, FL 33431



8.8 Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.


8.9 Governing Law. This Agreement will be governed by the laws of the State of
Florida without regard to conflicts of laws principles.


8.10 Jurisdiction. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of the State of Florida County of Palm
Beach, or, if it has or can acquire jurisdiction, in the United States District
Court for the Southeast District of Florida, and each of the parties consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world.



 
Initials _________ _________
Executive Employer



8

--------------------------------------------------------------------------------







8.11 Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.


8.12 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


8.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.


8.14 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT.








IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.



     
EMPLOYER:
 
EXECUTIVE:
           
By: /s/ Anthony F. Zalenski
  /s/ Anthony F. Zalenski
Anthony F. Zalenski - CEO
 
Anthony F. Zalenski
           
WITNESS
         
/s/ Christopher J. Floyd
   
By:
   
Christopher J. Floyd
   









 
Initials _________ _________
Executive Employer



9

--------------------------------------------------------------------------------




EXHIBIT A
Definitions


"Agreement"--this Employment Agreement, including this Exhibit A hereto, as
amended from time to time.


"Basic Compensation"--Salary and Benefits.


"Benefits"--as defined in Section 2.1(d).


"Board of Directors"--the board of directors of the Employer.


“Change in Control" --shall be deemed to have occurred upon the happening of any
one of the following events:
 

 
a.
any person, entity, or group thereof acting in concert (a "Person") (other than
(A) the Employee, or any “affiliate” (as defined in Rule 12b-2 of the Securities
Exchange Act of 1934) of any of the foregoing, (B) the Company or any of its
subsidiaries, (C) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (D) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (E) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company) being or becoming the "beneficial owner" (as
such term is defined in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company which, together with securities previously owned,
confer upon such Person the combined voting power, on any matters brought to a
vote of shareholders, of 50% or more of the then outstanding shares of voting
securities of the Company; or

 

 
b.
the sale, assignment or transfer of assets of the Company or any subsidiary or
subsidiaries, in a transaction or series of transactions, if the aggregate
consideration received or to be received by the Company or any such subsidiary
in connection with such sale, assignment or transfer is greater than fifty
percent (50%) of the book value, determined by the Company in accordance with
generally accepted accounting principles, of the Company's assets determined on
a consolidated basis immediately before such transaction or the first of such
transactions; or




 
c.
the merger, consolidation, share exchange or reorganization of the Company (or
one or more direct or indirect subsidiaries of the Company) as a result of which
the holders of all of the shares of capital stock of the Company as a group
would receive fifty percent (50%) or less of the combined voting power of the
voting securities of the Company or such surviving or resulting entity or any
parent thereof immediately after such merger, consolidation, share exchange or
reorganization; or




 
d.
the adoption of a plan of complete liquidation or the approval of the
dissolution of the Company; or




 
e.
the commencement (within the meaning of Rule 13e-4 under the Securities Exchange
Act of 1934) of a tender or exchange offer which, if successful, would result in
a Change of Control of the Company; or




 
f.
a determination by the Board of Directors of the Company, in view of the then
current circumstances or impending events, that a Change of Control of the
Company has occurred or is imminent, which determination shall be made for the
specific purpose of triggering the operative provisions of this Agreement.



"Confidential Information"--any and all:



 
a.
trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, databases, systems, structures, and architectures
(and related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret within the
meaning of the Florida Uniform Trade Secrets Act; and




 
Initials _________ _________
Executive Employer


Employment Agreement

A-1

--------------------------------------------------------------------------------








 
b.
information concerning the business and affairs of the Employer (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials),
however documented except as disclosed by Employer to the public; and




 
c.
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.



"disability"--as defined in Section 5.2.


"Effective Date"--the date stated in the first paragraph of the Agreement.


"Employee Invention"--any idea, invention, technique, modification, process, or
improvement (whether patentable or not), any industrial design (whether
registerable or not), any mask work, however fixed or encoded, that is suitable
to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates directly to the business then being conducted or proposed to be
conducted by the Employer, and any such item created by the Executive, either
solely or in conjunction with others, following termination of the Executive's
employment with the Employer, that is based upon or uses Confidential
Information.


"Employment Period"--the term of the Executive's employment under this
Agreement.


"Fiscal Year"--the Employer's fiscal year, as it exists on the Effective Date or
as changed from time to time.


"for cause"--as defined in Section 5.3.


"for good reason"--as defined in Section 5.4.


"Incentive Compensation"--as defined in Section 2.2.


"Noncompetition Agreement"--as defined in Section 7.


"person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.


"Post-Employment Period"--as defined in Section 7.2.


"Proprietary Items"--as defined in Section 6.2(a)(iv).


"Salary"--as defined in Section 2.1(a).




 
Initials _________ _________
Executive Employer


Employment Agreement

A-2

--------------------------------------------------------------------------------


